Mr. Justice Figueras,
after making the above statement of facts, rendered the opinion of the court.
The findings of fact and conclusions of law contained in the decision appealed from are accepted.
In view of the legal provisions cited therein, the act of the Legislative Assembly of March 12, 1903, and article 872 of the Law of Civil Procedure, we adjudge that we should affirm and do affirm the decision rendered by the District Court of Arecibo, February 9, of the year last past, whereby said court sustains the action of unlawful detainer instituted by the “Banco Territorial y Agrícola,” against Lorenzo Joy, Calixto Arocho and Francisco Castañer, on their behalf and as attorneys in fact of Miguel Valentín Puig, with the *301other pronouncements in the case, and impose the costs of the proceedings on appeal upon the appellant, Miguel Valentin Puig y Enseñat. The record of the District Court of Arecibo is ordered to be returned with the proper certificate.
Chief Justice Quiñones and Justices Hernández and Mac-Leary concurred.
Mr. Justice Sulzbacher did not sit at the hearing of this case.